                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                Nevada Bar No. 1099
                                                           3
                                                                300 S. Fourth Street, Suite 1500
                                                                Las Vegas, NV 89101
                                                           4    Telephone: (702) 252-3131
                                                                E-Mail Address: smahoney@fisherphillips.com
                                                           5    Attorneys for Defendants
                                                                Ladah Law Firm and Ramzy Ladah
                                                           6

                                                           7                            UNITED STATES DISTRICT COURT

                                                           8                                    DISTRICT OF NEVADA

                                                           9    LUCIA SLOAN, an individual;                      )    Case No. 2:19-cv-01343-JAD-VCF
                                                                                                                 )
                                                           10                             Plaintiff,             )    STIPULATION AND ORDER TO
                                                                                                                 )    EXTEND TIME TO RESPOND
                                                           11   v.                                               )    TO COMPLAINT
                                                                                                                 )
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                LADAH LAW FIRM PLLC; and RAMZY                   )             (First Request)
                          Las Vegas, Nevada 89101




                                                           13   LADAH;                                           )
                                                                                                                 )
                                                           14                       Defendants.                  )
                                                                ____________________________________
                                                           15         IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                           16   record that Defendant, Ladah Law Firm, will have an extension of time up to and
                                                           17   including October 18, 2019 to answer or otherwise respond to Plaintiff’s Complaint, as
                                                           18   counsel needs additional time to prepare a response due to a vacation and events and
                                                           19   deadlines in other matters. This is the first request for an extension of this deadline.
                                                           20        FISHER & PHILLIPS                               KEMP & KEMP
                                                           21

                                                           22        By:_______/s/_____________                      By:_______/s/_____________
                                                                     Scott M. Mahoney, Esq.                          Victoria L. Neal, Esq.
                                                           23        300 S. Fourth Street #1500                      7435 W. Azure Drive #110
                                                                     Las Vegas. NV 89101                             Las Vegas, NV 89130
                                                           24        Attorney for Defendants                         Attorney for Plaintiff
                                                           25
                                                                                                       IT IS SO ORDERED:
                                                           26
                                                                                                       ______________________________________
                                                           27                                          UNITED STATES MAGISTRATE JUDGE
                                                           28                                                 October 4, 2019
                                                                                                       Dated:__________________________
                                                                                                               -1–
                                                                FP 36206753.1
